Title: James Madison to James Robertson, Jr., 20 April 1831
From: Madison, James
To: Robertson, James Jr.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 20. 1831.
                            
                         
                        Your letter of the 3d. instant postmarked the 5th. was not received till the day before yesterday the 18th.
                            I know not that I can say anything on the Constitutional points stated, which has not been substantially said in
                            publications into which I have been heretofore led. In general I adhere to the remark, that the proper way to understand our
                            novel and complex system of Government is to avoid as much as may be, the use of technical terms and phrases appropriate
                            to other Forms; and to examine the process of its formation, the peculiarity of its structure, and the limitation and
                            distribution of its powers. Much of the Constitutional controversy which has prevailed, has turned, as often happens, on
                            the different ideas attached to the language employed, and would have been obviated by previous definitions of its terms.
                            That the people of the United States formed the Constitution, will be denied or affirmed, according to the sense in which
                            the expression is understood. The main question is whether they have not given to the charter a sanction, in a capacity
                            and a mode, that shuts the door against all such disuniting and nullifying doctrines as those lately advanced.
                        If the authority to admit new States be sufficiently conveyed by the text of the Constitution, there would
                            seem to be not more difficulty in the principle of the  case, than in that of naturalizing an alien; at least where
                            the territory of the admitted State made a part of the original domain. In the case of an acquired territory, with its
                            inhabitants, as in that of Louisiana, the questions belonging to it, are questions of construction, turning on the
                            Constitutional authority to acquire, and to admit when acquired. You are no doubt aware that such questions were actually
                            raised on that occasion.
                        With respect to the words "General welfare" I have always regarded them as qualified by the detail of
                            powers connected with them. To take them in a literal and unlimited sense, would be a metamorphosis of the Constitution
                            into a character, which there is a host of proofs was not contemplated by its Creators. If the words obtained so readily a
                            place in the "Articles of Confederation," and received so little notice in their admission into the present Constitution,
                            and retained for so long a time a silent place in both, the fairest explanation is, that the words in the alternative of
                            meaning nothing or meaning every thing, had the former meaning taken for granted.
                        I have availed myself Sir, of your permission to give a brief answer to your letter, and the rather as the
                            interval between its receipt and your intended departure for the West, did not well admit of a long one. Nor indeed with
                            more time, could I have added much to it, that would not have been superfluous to you, as well as inconvenient at the
                            octogenary age of which I am reminded whenever I take up my pen on such subjects. With friendly salutations
                        
                        
                            
                                James Madison
                            
                        
                    